DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant’s instant application is a NATIONAL STAGE APPLICATION that claim[s] domestic priority under 35 USC 371 to PCT/IB2017/057123, filed on 11/15/2017. 
Applicant also claim[s] foreign priority under 35 USC 119(b) to Italian application # 102016000116085, filed on 11/17/2016. 
Applicant’s foreign priority documents were filed with the office on 05/16/2019. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/16/2019, and 08/06/2021 the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 05/16/2019 have been inspected and is in compliance with MPEP 608.02. 
Specification
Applicant’s “clean” substitute specification filed on 05/16/2019 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
Claim[s] 1 – 11 are objected to because of the following informalities: the claims are riddled with crossed out number references in parenthesis, this makes reading the claim[s] distracting.  
Appropriate correction is required.
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
As per claim 1. (Currently Amended) 
— storage means 
— communication means adapted “for communicating with a second apparatus 
— control and/or processing means in communication with said storage means control and/or processing means 44 are configured “to generate a message body comprising information that can change the status of said railway network,”
wherein said control and/or processing means configured “to
— generate a first pseudo-signature based on the message body and on the first encryption key,
— transmit, through the communication means 
— receive, by means of the communication means, a second pseudo-signature from said second apparatus 
— generate a first pseudo-signature based on the second pseudo-signature and on the first encryption key,
— generate a message by combining together the message body and the signature, and
— transmit, through the communication means 
As per claim 2. (Currently Amended) control and/or processing means configured “to: 
— compute a summary of the message body by running a set of instructions that implement a hashing algorithm, and 
— generate the first pseudo-signature based on said summary and on said first encryption key.”
As per claim 3. (Currently Amended)  The apparatus according to claim 2, wherein the control and/or processing means configured “to generate the first pseudo-signature by carrying out an exclusive bitwise OR operation between said summary and said first encryption key.” 
As per claim 4. (Currently Amended) storage means control and/or processing means configured “to: 
— carry out an exclusive bitwise OR operation between the first pseudo-signature and the second pseudo-signature, 
— compare the verification key and the result of said exclusive bitwise OR operation with each other, and 
— generate the message signature only if the result of said exclusive bitwise OR operation is equal to the verification key.”
As per claim 5. (Currently Amended) control and/or processing means  “to go into an error state (ERR) in case the result of the exclusive bitwise OR operation between the first pseudo-signature and the second pseudo-signature is different from the verification key.”
As per claim 7. (Currently Amended) 1, wherein the control and/or processing means  “to alter the first pseudo-signature or the signature in case said apparatus 
As per claim 8. (Currently Amended) 1, wherein the control and/or processing means  “to:
— send, by means of the communication means 
— receive, by means of the communication means 
— compare the generated message with the second message, and 
 — transmit, through the communication means 
As per claim 9. (Currently Amended) A system for generating messages for controlling a railway network, comprising:
— the apparatus claim 1, and 
— a second apparatus claim 1,
where said apparatuses are configured “to exchange the pseudo-signatures generated by each of them there between.”
As per claim 10. (Currently Amended)  A method for generating and exchanging messages for controlling a railway network, comprising:
a step of preparing a message body  of control and/or processing means 


b. a step of preparing a signature contribution 
c. a step of exchanging signature contributions 
d. “a step of preparing a signature through the control and/or processing means 
e. “a step of preparing a message control and/or processing means 
f. a transmission step, wherein said message is transmitted to a recipient through the communication means 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Please see the indefinite rejections below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Appropriate action required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 1 – 3, 5, 7, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where in the specification as filed the recited structure or hardware embodiments, the recited functionality implemented by the following elements that invoke means for or step plus functional language of: “storage means,” “apparatuses configured to,” and “control and/or processing means.”
Appropriate action required. 
Regarding claim[s] 1 – 3, 5, 7, 8, 10, the claim limitation “control and/or processing means…” and its various recited functionalities that it implements has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted it is unclear from the claim language whether the claim language is invoking means for or step plus functional claim language.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 
Appropriate action required 
Claim[s] 1 recites the limitation " a first pseudo - signature" in line 19.  
There is insufficient antecedent basis for this limitation in the claim.
Appropriate action required. 
***The examiner points out that applicant has all ready claimed a “a first pseudo – signature” at line 11. 
Claim[s] 1 recites the limitation " the message body" in line 21.  
There is insufficient antecedent basis for this limitation in the claim.
Appropriate action required. 
***The examiner points out that applicant has all ready claimed a “message body,” at lines 8 and 11, and “second message body,” at line 17. 
Claim[s] 1 recites the limitation “the signature" in line 21.  
There is insufficient antecedent basis for this limitation in the claim.
Appropriate action required. 
***The examiner points out that applicant has all ready claimed a “a first pseudo – signature” at lines 11, 13, and “second signature,” at lines 16, 19.

Claim[s] 1 – 3, 5, 7, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “control and/or processing means…,” is indefinite. It is unclear from the claim language whether the claim language is claiming a “control means” or a “processing means,” independent of each other, or claiming both elements at the same time. 
Appropriate action required.
Claim[s] 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has invoked means for step plus functional claim language in the steps of a method claim. The steps of a method claim amount to non – structural elements such as: information, data, instructions, and software per se would not serve as substitutes for “means,” because the terms do not serve as placeholders for structure or material. 
	Appropriate action required. 
Claim[s] 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has invoked means for or step plus functional claim language in a computer program product implemented by computer code/commands/instructions claim. The claim limitations amount to non – structural elements such as: information, data, instructions, and software per se would not serve as substitutes for “means,” because the terms do not serve as placeholders for structure or material.
Appropriate action required.
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim[s] 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim language appears to claim software per se. Applicant claims a “computer program product”, loadable in a memory, however, as currently claimed the computer program product is not necessarily have to be interrelated to the memory. Applicant has provided for a conditional statement, if the computer program product is loaded into/interrelated on/to the memory, the claim language is statutory under the meaning of the statute. If the computer program product isn’t loaded into/interrelated on/to the memory, the claim language is not statutory under the meaning of the statute. Thus, since the claim language is unclear to which of the conditional statements is being claimed, the examiner assumes the claim language to capture software per se., which is not one of the statutory categories of: method/process, machine, manufacturer, chemical composition, or an improvement thereof.
	Appropriate action required. 
Claim Rejections - 35 USC § 102
NO rejection warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
NO rejection warranted at applicant’s initial time of filing for patent.
Allowable Subject Matter
Claim[s] 1 – 11 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434